


Exhibit 10.2


ScaleIO, Inc.


2011 STOCK INCENTIVE PLAN


A. NAME AND PURPOSE


1.    Name: This plan, as amended from time to time, shall be known as the
“ScaleIO, Inc. 2011 Stock Incentive Plan”.


2.    Purpose: The purpose and intent of the Plan is to provide incentives to
employees, directors, consultants and/or contractors of the Company, by
providing them with opportunities to purchase Shares, pursuant to a plan
approved by the Board which is designed to enable the Company to issue equity
based awards.


Incentives under the Plan will only be issued to Grantees (as defined below)
subject to the Applicable Laws in their respective country of residence.


B. DEFINITIONS


“Administrator” means (i) the Board, or (ii) a committee of the Board appointed
by the Board for the purpose of the administration of the Plan and, if a
committee is appointed, to the extent acting in accordance with specific
authorization and guidelines provided by the Board for such purpose and subject
to any restriction under Applicable Laws.


“Adoption Date” means the Date of Grant, or any other date of commencement of
vesting of an Award, for the purposes of the Plan, that is determined by the
Administrator for a given grant of an Award.


“Affiliate” means any company (i) that holds at least 10% of the issued share
capital of ScaleIO, Inc. or of its voting power, or (ii) in which ScaleIO, Inc.
holds at least 10% of the issued share capital or voting power, or (iii) in
which a company under clause (i) above also holds at least 10% of its issued
share capital or voting power.


“Applicable Laws” means the requirements relating to of equity compensation
plans and Awards granted under it, pursuant to Delaware Law, Israeli law, any
share exchange or quotation system on which the Shares are listed or quoted and
the applicable laws of any other country or jurisdiction where Awards are
granted under the Plan.


“Award” means, individually or collectively, Options, Shares, Restricted Shares
or Restricted Share Units.


“Board” means the Board of Directors of the Company.


“Cause” means (i) breach of the Grantee's duty of loyalty towards the Company,
or (ii) breach of the Grantee's duty of care towards the Company, or (iii) the
commission of any flagrant criminal offense by the Grantee, or (iv) the
commission of any act of fraud, embezzlement or dishonesty towards the Company
by the Grantee, or (v) any unauthorized use or disclosure by the Grantee of
confidential information or trade secrets of the Company, or (vi) involvement in
a transaction in connection with the performance of duties to the Company which
transaction is adverse to the interests of the Company and which is engaged in
for personal profit, or (vii) any other intentional misconduct by the Grantee
(by act or




--------------------------------------------------------------------------------




omission) adversely affecting the business or affairs of the Company in a
material manner, or (viii) any act or omission by the Grantee which would allow
for the termination of the Grantee's employment without severance pay, according
to Applicable Laws (including the Israeli Severance Pay Law, 1963), or any
similar provision of law in the jurisdiction in which the Grantee is employed.


“Cessation of Service” means Grantee's cessation of providing services as a
Service Provider of the Company.


“Company” means ScaleIO, Inc., a company organized under the laws of the State
of Delaware, or any Affiliate thereof.


“Consultant” means any person, including an advisor, engaged by the Company to
render services to it, who is not an Employee.


“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i)    a sale or other disposition of all or substantially all, as determined by
the Board in its discretion, of the consolidated assets of the Company and its
subsidiaries;


(ii)    a sale or other disposition of at least eighty percent (80%) of the
outstanding securities of the Company;


(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or


(iv)    a merger, consolidation or reorganization following which the Company is
the surviving corporation but the Ordinary Shares of the Company outstanding
immediately preceding the merger, consolidation or reorganization are converted
or exchanged by virtue of the merger, consolidation or reorganization into other
property, whether in the form of securities, cash or otherwise.


Whether a transaction is a “Corporate Transaction” as defined above, shall be
finally and conclusively determined by the Administrator in its absolute
discretion.


“Date of Grant” means the effective date of grant of an Award, as detailed in
Section 5.1 below.


“Date of Cessation” means the effective date of a Cessation of Service.


“Director” means a member of the Board.


“Disability” means the inability to engage in any substantial gainful occupation
for which the Grantee is suited by education, training or experience, by reason
of any medically determinable physical or mental impairment that is expected to
result in such person's death or to continue for a period of six (6) consecutive
months or more.


“Employee” means any person, including officers and Directors, employed by the
Company or an Affiliate of the Company. Neither service as a Director nor
payment of a director's fee by the Company will be sufficient to constitute
“employment” by the Company.


“Exercise Conditions” means a Vesting Period and/or Performance Conditions.






--------------------------------------------------------------------------------




“Exercise Price” means (i) the purchase price per Share subject to an Award, or
(ii) the par value per Share to be paid upon the vesting of an Award that does
not require exercise by the Grantee, to the extent the Grantee is required to
pay such par value hereunder, as applicable.


“Exercised Share” means a Share issued upon exercise of an Award or vesting of
an Award, as applicable, or, if applicable, a freely transferable Share issued
to a Grantee not resulting from another type of Award.


“Fair Market Value” means, as of any date, the value of a Share, determined as
follows:


(i)    if the Shares are listed on any established stock exchange or national
market system - the closing sales price for the Shares (or the closing bid, if
no sales were reported) as quoted on such exchange or system on the close of
business day prior to the day of determination, as reported in such source as
the Administrator deems reliable;


(ii)    if the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share will be the
mean between the high bid and low asked prices for the Shares on the close of
business day prior to the day of determination (or, if no bids and asks were
reported on that date, as applicable, on the last trading date such bids and
asks were reported), as reported in such source as the Administrator deems
reliable; or


(iii)    in the absence of an established market for the Shares, the Fair Market
Value will be determined in good faith by the Administrator.


“Grantee” means the person to whom an Award shall be granted under the Plan.


“IPO” means an initial underwritten public offering of Shares.


“Notice of Exercise” means a written notice of exercise of an Award, delivered
by a Grantee to the Company.


“Notice of Grant” means a written notice of the grant of an Award, accompanied
by an applicable agreement between the Company and the Grantee relating to the
terms of grant of said Award.


“Option” means an option to purchase a Share or Shares.


“Performance Based Award” means a performance based Award as defined in Section
10.1 below.


“Performance Conditions” mean Performance Conditions as defined in Section 10.1
below.


“Plan” means this “ScaleIO, Inc. 2011 Stock Incentive Plan”, as amended from
time to time.


“Representative” means any third party designated by the Company for the purpose
of the exercise of Awards, as provided in Section 8.2 below.


“Restricted Share” means a Share issued under the Plan to a Grantee for such
consideration, if any, and subject to such restrictions as established by the
Company, as detailed in Section 9A below.


“RSU” means Restricted Share Unit, as defined in Section 9 below.


“Sale” means the sale of all or substantially all of the issued and outstanding
share capital of the Company. For purposes of a Sale, whether “all or
substantially all of the issued and outstanding share




--------------------------------------------------------------------------------




capital of the Company is to be sold”, shall be finally and conclusively
determined by the Board in its absolute discretion.


“Service Provider” means an Employee, Director or Consultant.


“Share” means a Share of Common Stock, par value of $0.0001 each, of the
Company.


“Stock Market” means a stock exchange or an electronic securities trading system
(such as NASDAQ).


“Successor Entity Award” means securities of any successor entity, as provided
in Section 11.3 below.


“Tax” means any and all federal, provincial, state and local taxes of any
applicable jurisdiction, and other governmental fees, charges, duties,
impositions and liabilities of any kind whatsoever, including social security,
national health insurance or similar compulsory payments, together with all
interest, linkage for inflation, penalties and additions imposed with respect to
such amounts.


“Vesting Period” of an Award means, for the purpose of the Plan and its related
instruments, the period between the Adoption Date and the date on which (i) the
Grantee may exercise the Award into Exercised Shares; or (ii) if said Award does
not require the Grantee to exercise it, the date on which the Award vests into
an Exercised Share; or (iii) the date on which a Share (not resulting from
another type of Award) may be freely transferred by the Grantee (subject to any
other restrictions prescribed herein or by law).


C. GENERAL TERMS AND CONDITIONS OF THE PLAN


3.    Administration:


3.1    The Plan will be administered by the Administrator, subject to Applicable
Laws.


3.2    Subject to the general terms and conditions of the Plan, the
Administrator shall have the full authority in its discretion, from time to time
and at any time to determine (i) the Grantees under the Plan, (ii) the number of
Shares subject to each Award, the type of Award, and the Exercise Price per
Share, (iii) the time or times at which the same shall be granted, (iv) the
schedule and conditions, including Performance Conditions (as defined in Section
10 below), if applicable, on which Awards may vest or be exercised and on which
Shares shall be paid for, (v) the method of payment for Shares purchased
pursuant to any Award, (vi) the method for satisfaction of any tax withholding
obligation arising in connection with an Award, including by the withholding,
delivery or sale of Shares, (vii) rules and provisions, as may be necessary or
appropriate to permit eligible Grantees resident or employed in any specific
jurisdiction to participate in the Plan and/or to receive preferential tax
treatment in their country of residence, with respect to Awards granted
hereunder, including the adoption of a sub-plan to this Plan, as provided in
Section 13.2 below; and/or (viii) the Fair Market Value of a Share covered by an
Award or the method to be used in order to determine such Fair Market Value,
and/or (ix) any other matter which is necessary or desirable for, or incidental
to, the administration of the Plan.


3.3    The Administrator may, from time to time, adopt such rules and
regulations for carrying out the Plan, as it may deem necessary.


3.4    The interpretation and construction by the Administrator of any provision
of the Plan or of any Award thereunder shall be final and conclusive and binding
on all parties who have an interest in the Plan or any Award or Exercised Share,
unless otherwise determined by the Board.






--------------------------------------------------------------------------------




4.    Eligible Grantees:


4.1    The Administrator, at its discretion, may grant Awards to any Service
Provider of the Company. Anything in the Plan to the contrary notwithstanding,
all grants of Awards shall be authorized and implemented only in accordance with
the provisions of Applicable Laws.


4.2    The grant of an Award to a Grantee hereunder, shall neither entitle such
Grantee to participate, nor disqualify him from participating, in any other
grant of Awards pursuant to the Plan or any other incentive plan of the Company.


5.    Date of Grant and Shareholder Rights:


5.1        Date of Grant. Subject to Sections 7.1 and 7.2 hereof and to any
Applicable Laws, the Date of Grant shall be the date the Administrator resolves
to grant such Award, or any future date determined as the effective date of a
grant of an Award, if so expressly stated by the Administrator in its
determination relating to the grant of an Award. The Company shall promptly give
the Grantee a Notice of Grant following such resolution.


5.2        Voting Rights. Unless determined otherwise by the Administrator, as a
condition precedent to any Award being exercised or vested, as applicable, the
Grantee shall execute and deliver a proxy and power of attorney with respect to
any Exercised Shares held by the Grantee (or for his benefit) in a form that is
appropriate under Applicable Laws and that appoints the Chairman of the Board or
such other person as shall be designated by the Administrator, from time to
time. The proxy holder shall vote such Exercised Shares only in the same
proportion as the result of the shareholders vote, in respect of which such
Exercised Shares are being cast. Such proxy shall terminate and be of no further
force and effect upon the consummation of an IPO.


Such person or persons designated by the Board to act pursuant to such proxy,
shall be indemnified and held harmless by the Company against any cost or
expense (including counsel fees) reasonably incurred by him/her, or any
liability (including any sum paid in settlement of a claim with the approval of
the Company) arising out of any act or omission to act in connection with such
proxy unless arising out of such person's own fraud or bad faith, to the extent
permitted by Applicable Laws. Such indemnification shall be in addition to any
rights of indemnification the proxy holder may have under the Company's Articles
of Association, any agreement, any vote of shareholders, insurance policy or
otherwise.


5.3    Shareholder Rights. Subject to the aforesaid in this section, the holder
of an Award shall have no shareholder rights with respect to the Shares subject
to such Award until such person (i) shall have exercised such Award or such
Award has vested into a Share, as applicable, and (ii) shall have all
restrictions applicable to any Shares issued to him removed, if applicable; and
(iii) has paid the applicable Exercise Price, if any; and (iv) has become the
record holder of the Exercised Shares.


6.    Reserved Shares:


6.1    Until termination of the Plan, the Company shall, at all times, reserve
sufficient number of unissued Shares for the purpose of granting Awards under
the Plan.


6.2    All Shares under the Plan, in respect of which the right of a Grantee to
purchase or be issued the same shall, for any reason, terminate, expire or
otherwise cease to exist, shall again be available for grant through Awards
under the Plan, and under any sub-plans of this Plan, as the Administrator may
determine at its own discretion, from time to time, provided, however, that
until termination of the Plan




--------------------------------------------------------------------------------




the Company shall at all times reserve sufficient number of unissued Shares to
meet the requirements of the Plan.


6.3    Without derogating from the foregoing and subject to Applicable Law, the
Administrator shall have full authority in its discretion to determine that the
Company may issue, for the purposes of this Plan and/or any other plans,
previously issued Shares that are held by the Company, from time to time.


7.    Required Approvals; Notice of Grant; Vesting:


7.1    The implementation of the Plan and the granting of any Award under the
Plan shall be subject to the Company's procurement of all approvals and permits
required by Applicable Laws or regulatory authorities having jurisdiction over
the Plan, the Awards granted under it, and the Shares issued pursuant to it.


7.2    The Notice of Grant shall state, inter alia, the number of Shares subject
to each Award, the type of Award, the vesting schedule, the dates when the Award
may be exercised and/or will vest (as applicable), any restrictions upon
transfer or sale of Shares (if applicable), the Exercise Price, the tax
treatment to which the Award is subject and such other terms and conditions as
the Administrator at its discretion may prescribe, provided that they are
consistent with the Plan.


7.3    Vesting of Awards. Unless determined otherwise by the Administrator, the
Vesting Period pursuant to which such Awards shall vest, shall be such that all
Awards shall be fully vested on the first business day following the passing of
four (4) years from the Adoption Date, such that 25% of the Awards shall vest on
the first anniversary of the Adoption Date, and 75% of the Awards shall vest in
twelve (12) equal installments upon the lapse of each three-month period
following the first anniversary of the Adoption Date.


Unless determined otherwise by the Administrator, any period in which the
Grantee shall not be employed by the Company, or in which the Grantee shall have
taken an unpaid leave of absence (excluding a leave for military reserves duty
or the mandatory maternity leave determined by law), or in which the Grantee
shall cease to serve as Service Provider of the Company, shall not be included
in the Vesting Period.


7.4    Acceleration of Vesting. Anything herein to the contrary in the Plan
notwithstanding, the Administrator shall have full authority to determine at any
time any provisions regarding the acceleration of the Vesting Period of any
Award (including, without limitation, accelerating the vesting schedule of any
outstanding unvested Award upon a Corporate Transaction), or the cancellation of
all or any portion of any outstanding restrictions or Exercise Conditions with
respect to any Award or Share upon certain events or occurrences, and to include
such provisions in the Notice of Grant on such terms and conditions as the
Administrator shall deem appropriate.


8.    Options:


8.1    Exercise Price; Re-pricing of Options.


8.1.1    The Exercise Price per Share subject to each Option shall be determined
by the Administrator in its sole and absolute discretion, subject to Applicable
Laws and to guidelines adopted by the Board, from time to time. In the event the
Exercise Price is not determined by the Administrator, and provided the
Company's shares are listed on any Stock Market, the Exercise Price of an Option
shall be equal to the closing price of the Company's Share on such Stock Market
for the last trading day before the Date of Grant of such Option.




--------------------------------------------------------------------------------




8.1.2    Subject to Applicable Laws, the Administrator shall have full authority
to, at any time and from time to time, (i) grant in its discretion to the holder
of an outstanding Option, in exchange for the surrender and cancellation of such
Option, a new Option having an Exercise Price lower than provided in the Option
so surrendered and canceled and containing such other terms and conditions as
the Administrator may prescribe in accordance with the provisions of the Plan,
or (ii) effectuate a decrease in the Exercise Price (see Section 8.1.1 above) of
outstanding Options.


8.2    Exercise of Options. Options shall be exercisable pursuant to the terms
under which they were awarded and subject to the terms and conditions of the
Plan. The exercise of an Option shall be made by a written Notice of Exercise
delivered by the Grantee to the Company at its principal executive office,
and/or to a Representative, in such form and method as may be determined by the
Company, specifying the number of Shares to be purchased and accompanied by the
payment of the Exercise Price, at the Company's or the Representative's
principal office, and containing such other terms and conditions as the
Administrator shall prescribe from time to time.


Each payment for Exercised Shares shall be in respect of a whole number of
Shares, and shall be effected in cash or by a bank's check payable to the order
of the Company, or such other method of payment acceptable to the Company.


8.3    Net Exercise. Notwithstanding the provisions of Section 8.2 above, the
Board may determine that instead of issuing one Exercised Share as a result of
the exercise of each one Option (subject to adjustments under Section 11
herein), any Options shall be exercised using the following method (the “Net
Exercise”):


(a)    Upon exercise of the Options, the Company shall issue to the Grantee (or
for his benefit) the Net Exercise Shares (as defined below), and the following
formula shall apply:


Y(A - B)
X = --------------
A - N


Whereas:


X = The number of Shares resulting from the exercise of the Options (the “Net
Exercise Shares”).


Y = The number Options in respect of which a Notice of Exercise has been
delivered to the Company.


A= The Fair Market Value.


B= The Exercise Price.


N= The nominal Value of a Share.


(b)    The Grantee shall not be required to pay to the Company any sum with
respect to the exercise of such Options, other than a sum equal to the aggregate
par value of the Net Exercise Shares (which shall be paid in a manner provided
in Section 8.2 above) (the “Par Value Sum”). However, the Company shall have the
full authority in its discretion to determine at any time that the Par Value Sum
shall not be paid and that the Company shall capitalize applicable profits or
take any other action to ensure




--------------------------------------------------------------------------------




that it meets any requirement of Applicable Laws regarding issuance of Shares
for consideration that is lower than the Par Value of such Shares;


(c)    In any event, no fractional Shares will be issued to the Grantee and the
number of Shares granted to the Grantee under the Plan shall be rounded off
(upward or downward, as the Administrator shall determine) to the nearest whole
number.


8.4    Term of Options.    Unless otherwise determined by the Administrator,
anything herein to the contrary notwithstanding, but without derogating from the
provisions of Section 8.6 hereof, if any Option has not been exercised and the
Shares subject thereto not paid for within ten (10) years after the Date of
Grant (or any shorter or longer period set forth in the Notice of Grant), such
Option and the right to acquire such Shares shall terminate, all interests and
rights of the Grantee in and to the same shall ipso facto expire, and the Shares
subject to such Options shall again be available for grant through Awards under
the Plan, and/or any sub-plans of the Plan, as provided for in Section 6 herein.


8.5    The exercise of the Options shall be subject to any Applicable Laws,
including when applicable, the limitations in connection with the use of
nonpublic information.


8.6.    Cessation of Service.


8.6.1.    In the event of a Cessation of Service, all Options theretofore
granted to such Grantee, unless determined otherwise by the Administrator, shall
terminate as follows:


(a)    All such Options that are not vested on the Date of Cessation shall
terminate immediately.


(b)    If the Grantee's Cessation of Service is by reason of such Grantee's
death or Disability, such Options (to the extent vested at the Date of
Cessation) shall be exercisable by the Grantee or the Grantee's guardian, legal
representative, estate or other person to whom the Grantee's rights are
transferred by will or by laws of descent or distribution, at any time until the
lapse of twelve (12) months from the Date of Cessation (but in no event after
the expiration date of such Options), and shall thereafter terminate.


(c)    If the Grantee's Cessation of Service is due to any reason other than
those stated in Sections 8.6.1(b) and 8.6.1(d) herein, such Options (to the
extent vested on the Date of Cessation) shall be exercisable at any time until
the lapse of three (3) months from the Date of Cessation (but in no event after
the expiration date of such Options), and shall thereafter terminate; provided,
however, that if the Grantee dies within such period, such Options (to the
extent vested on the Date of Cessation) shall be exercisable by the Grantee's
legal representative, estate or other person to whom the Grantee's rights are
transferred by will or by laws of descent or distribution at any time until the
lapse of twelve (12) months from the Date of Cessation (but in no event after
the expiration date of such Options), and shall thereafter terminate.


(d)    Notwithstanding the aforesaid, if the Grantee's Cessation of Service is
for Cause, all of the Options whether vested or not shall ipso facto expire
immediately and be of no legal effect.


(e)    Whether the Cessation of Service of a particular Grantee is by reason of
“Disability” for the purposes of paragraph 8.6.1(b) hereof, or is a Cessation of
Service other than by reason of such Disability, for the purposes of paragraph
8.6.1(C), or is for Cause as set forth in paragraph




--------------------------------------------------------------------------------




8.6.1(d) hereof, shall be finally and conclusively determined by the
Administrator in its absolute discretion.


(f)    Notwithstanding the aforesaid, under no circumstances shall any Option be
exercisable after the specified expiration of the term of such Option.


8.6.2    Notwithstanding the foregoing provisions of this Section 8.6, the
Administrator shall have the discretion, exercisable either at the time an
Option is granted or thereafter, to:


(a)    Extend the period of time for which the Option is to remain exercisable
following the Date of Cessation to such greater period of time, as the
Administrator shall deem appropriate, but in no event beyond the specified
expiration of the term of the Option; and/or


(b)    Permit the Option to be exercised, during the applicable exercise period
following the Date of Cessation, not only with respect to the number of Shares
for which such Option is exercisable at the Date of Cessation but also with
respect to one or more additional installments in which the Grantee would have
vested under the Option had the Grantee continued in the employ or service of
the Company.


8.6.3    Notwithstanding the foregoing provisions of this Section 8.6, unless
determined otherwise by the Administrator, and for the avoidance of doubt, the
transfer of a Grantee from the employ or service of the Company to the employ or
service of an Affiliate, or from the employ or service of an Affiliate to the
employ or service of the Company or another Affiliate, shall not be deemed a
Cessation of Service for purposes hereof. Furthermore, and notwithstanding the
foregoing provisions of this Section 8.6, the Administrator may determine that
the transfer of a Grantee from the a status of an Employee status to a status of
a Consultant or from a status of a Consultant to a status of an Employee, shall
not be deemed a Cessation of Service for purposes hereof.


9.    Restricted Share Units:


9.1    Subject to the sole and absolute discretion and determination of the
Administrator, the Administrator may decide to grant under the Plan, Restricted
Share Unit(s) (“RSU(s)”). A RSU is a right to receive a Share of the Company,
under certain terms and conditions, for a consideration of no more than the
underlying Share's par value. Upon the lapse of the Exercise Conditions of a
RSU, such RSU shall automatically vest into an Exercised Share of the Company
(subject to adjustments under Section 11 herein) and the Grantee shall pay to
the Company its par value. The Board, in its sole discretion, shall determine
procedures from time to time for payment of such par value by the Grantee or for
collection of such amount from the Grantee by the Company. However, the Company
shall have the full authority in its discretion to determine at any time that
said par value shall not be paid and that the Company shall capitalize
applicable profits or take any other action to ensure that it meets any
requirement of Applicable Laws regarding issuance of Shares for consideration
that is lower than the par value of such Shares.


9.2    Unless determined otherwise by the Administrator, in the event of a
Cessation of Service, all RSUs theretofore granted to such Grantee when such
Grantee was a Service Provider of the Company that are not vested on the Date of
Cessation, shall terminate immediately and have no legal effect.


9.3    All other terms and conditions of the Plan applicable to Options, shall
apply to RSUs, mutatis mutandis. It is clarified, that without deviating from
the foregoing in Sub-Section 9.2, the provisions of Section 8.6 herein, shall,
mutatis mutandis, apply to RSUs in the event of Cessation of Service.




--------------------------------------------------------------------------------




9A.    Restricted Shares.


9A.1    Restricted Share Awards may be granted upon such terms and conditions,
as the Administrator shall determine.


9A.2    Purchase Price. No monetary payment (other than payments made for
applicable Taxes) shall be required as a condition of receiving Shares pursuant
to a grant of Restricted Shares. Notwithstanding the foregoing, the Grantee
shall furnish consideration in the form of cash having a value not less than the
par value of the Shares subject to an award of Restricted Shares. The Board, in
its sole discretion, shall determine procedures from time to time for payment of
such par value by the Grantee or for collection of such amount from the Grantee
by the Company. However, the Company shall have the full authority in its
discretion to determine at any time that said par value shall not be paid and
that the Company shall capitalize applicable profits or take any other action to
ensure that it meets any requirement of Applicable Laws regarding issuance of
Shares for consideration that is lower than the par value of such Shares.


9A.3    Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Shares may (but need not) be made subject to Exercise Conditions as
described herein, as shall be established by the Administrator and set forth in
the applicable Notice of Grant evidencing such Award. During any restriction
period in which Shares acquired pursuant to an award of Restricted Shares remain
subject to Exercise Conditions, such Shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of unless otherwise
provided in the Plan. Upon request by the Company, each Grantee shall execute
any agreement evidencing such transfer restrictions prior to the receipt of
Shares hereunder and the Company may place appropriate legends evidencing any
such transfer restrictions on the relevant share certificates.


9A.4    Voting Rights; Dividends and Distributions. Except as provided in this
section and in any Notice of Grant, and subject to the provisions of Section 5.2
above, during any restriction period applicable to Shares subject to an award of
Restricted Shares, the Grantee shall have all of the rights of a shareholder of
the Company holding Shares, including the right to receive all dividends and
other distributions paid with respect to such Shares. However, in the event of a
dividend or distribution paid in Shares or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 11.1, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Grantee is
entitled by reason of the Grantee's award of Restricted Shares shall be
immediately subject to the same Exercise Conditions as the Shares subject to the
award of Restricted Shares with respect to which such dividends or distributions
were paid or adjustments were made.


9A.5    Cessation of Service. Unless otherwise provided by the Administrator, in
the event of Cessation of Service of a Grantee, for any reason, whether
voluntary or involuntary (including the Grantee's death or disability), then the
Grantee shall forfeit to the Company any Shares acquired by the Grantee pursuant
to an award of Restricted Shares which remain subject to Exercise Conditions as
of the Date of Cessation.


9A.6    All other terms and conditions of the Plan applicable to Options, shall
apply to Restricted Shares, mutatis mutandis. It is clarified, that without
deviating from the foregoing in Sub-Section 9A.5., the provisions of Section 8.6
herein, shall, mutatis mutandis, apply to Restricted Shares in the event of
Cessation of Service.






--------------------------------------------------------------------------------




10.    Performance Based Awards:


10.1    Subject to the sole and absolute discretion and determination of the
Administrator, the Administrator may decide to grant Awards under the Plan, the
exercise or vesting of which, as applicable, shall be conditional upon the
performance of the Company and/or an Affiliate and/or a division or other
business unit of the Company or of an Affiliate and/or upon the performance of
the Grantee, over such period and measured against such objective criteria as
shall be determined by the Administrator and notified to the Grantee
(“Performance Based Award(s)”). In granting each Performance Based Award, the
Administrator shall establish in writing the applicable performance period
(“Performance Period”), performance formula (“Performance Formula”) and one or
more performance goals (“Performance Goal(s)”) which, when measured at the end
of the Performance Period, shall determine on the basis of said Performance
Formula the extent to which the Performance Based Award has vested and/or become
exercisable (collectively, the “Performance Conditions”). For the avoidance of
doubt, Performance Conditions may be determined for an Award either in addition
to, or in substitution for, a Vesting Period.


10.2    After a Performance Based Award has been granted, the Administrator may,
in appropriate circumstances, amend any Performance Condition, at its sole and
absolute discretion.


10.3    If, in consequence of the applicable Performance Conditions being met a
Performance Based Award becomes vested and/or exercisable in respect of some,
but not all of the number of Shares underlying such Award, which did not become
vested and exercisable by the end of the Performance Period, shall thereupon
lapse and cease to be exercisable in respect of the balance of the Shares over
which it was held.


10.4    Performance Conditions shall not be automatically waived merely due to
an event of (i) a Cessation of Service, (ii) a Corporate Transaction, (iii) any
other adjustment under Section 11 below, or (iv) a Sale under Section 11.4
below.


10.5    Measurement of Performance Goals. Performance Goals shall be established
by the Administrator on the basis of targets to be attained with respect to one
or more measures of business or financial performance that shall have the same
meanings as used in the Company's financial statements, or, if such terms are
not used in the Company's financial statements, they shall have the meaning
applied pursuant to generally accepted accounting principles, or as used
generally in the Company's industry (“Performance Measures”). For purposes of
the Plan, the Performance Measures applicable to a Performance Based Award shall
be calculated in accordance with generally accepted accounting principles,
excluding the effect (whether positive or negative) of any change in accounting
standards or any extraordinary, unusual or nonrecurring item, as determined by
the Administrator, occurring after the establishment of the Performance Goals
applicable to the Performance Based Award. Each such adjustment, if any, shall
be made solely for the purpose of providing a consistent basis from period to
period for the calculation of Performance Measures in order to prevent the
dilution or enlargement of the Grantee's rights with respect to a Performance
Based Award. Performance Measures may be, among others, one or more of the
following, as determined by the Administrator: revenue; sales; expenses;
operating income; gross margin; operating margin; earnings before any one or
more of: share-based compensation expense, interest, taxes, depreciation and
amortization; pre-tax profit; net operating income; net income; economic value
added; free cash flow; operating cash flow; share price; earnings per share;
return on shareholder equity; return on capital; return on assets; return on
investment; employee satisfaction; employee retention; balance of cash, cash
equivalents and marketable securities; market share; customer satisfaction;
product development; research and development expenses; completion of an
identified special project; and completion of a joint venture or other Corporate
Transaction.






--------------------------------------------------------------------------------




10.6    All other terms and conditions of the Plan applicable to Awards, shall
apply to Performance Based Awards, mutatis mutandis.


11.    Adjustments, Liquidation and Corporate Transaction:


11.1    Adjustments. Subject to any required action under any Applicable Laws,
the number of Shares subject to each outstanding Award, and the number of Shares
which have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or which have been returned to the Plan upon cancellation
or expiration of an Award, as well as the price per share of Shares subject to
each outstanding Award, shall be proportionately adjusted, as the Board deems
necessary or appropriate, for any increase or decrease in the number of issued
Shares resulting from a share split, reverse share split, stock dividend,
combination or reclassification of the Shares, or any other increase or decrease
in the number of issued Shares effected without receipt of consideration by the
Company, such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of a Grantee under the Plan; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Except as expressly
provided in this Section 11, no issuance by the Company of shares of any class,
or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.


Except as expressly provided in this Section 11, the grant of Awards under the
Plan shall in no way affect the right of the Company to distribute bonus shares,
to offer rights to purchase its securities, or to distribute dividends.


11.2    Liquidation. Unless otherwise provided by the Board, in the event of the
proposed dissolution or liquidation of the Company, all outstanding Awards will
terminate immediately prior to the consummation of such proposed action. In such
case, the Board may declare that any Award shall terminate as of a date fixed by
the Board and give each Grantee the right to exercise his Award or have it
vested, including Award that would not otherwise vest or be exercisable.


11.3    Corporate Transaction.


(a)    In the event of a Corporate Transaction, immediately prior to the
effective date of such Corporate Transaction, each Award may, among other
things, at the sole and absolute discretion of the Board, either:


(i)    Be substituted for a Successor Entity Award such that the Grantee may
exercise the Successor Entity Award or have it become vested, as the case may
be, for such number and class of securities of the successor entity which would
have been issuable to the Grantee in consummation of such Corporate Transaction,
had the Award vested or been exercised (as applicable), immediately prior to the
effective date of such Corporate Transaction, given the exchange ratio or
consideration paid in the Corporate Transaction, the Vesting Period and
Performance Conditions (if any) of the Awards and such other terms and factors
that the Administrator determines to be relevant for purposes of calculating the
number of Successor Entity Awards granted to each Grantee; or


(ii)    Be assumed by any successor entity such that the Grantee may exercise
the Award or have his/her Award vest (as applicable), for such number and class
of securities of the successor entity which would have been issuable to the
Grantee in consummation of such Corporate Transaction, had the Award vested or
been exercised immediately prior to the effective date of such Corporate
Transaction, given the exchange ratio or consideration paid in the Corporate
Transaction, the Vesting




--------------------------------------------------------------------------------




Period and Performance Conditions (if any) of the Awards and such other terms
and factors that the Board determines to be relevant for this purpose.


(iii)    Determine that the Awards shall be cashed out for a consideration equal
to the difference between the price received by the shareholders of the Company
in the Corporate Transaction and the Exercise Price, purchase price, or par
value, as the case may be, of such Award.


In the event of a clause (i) or clause (ii) action, appropriate adjustments
shall be made to the Exercise Price per Share to reflect such action. In taking
any of the actions permitted under this Section 11.3(a), the Administrator shall
not be obligated to treat all Awards, all Awards held by a Grantee, or all
Awards of the same type, similarly.


(b)    Immediately following the consummation of the Corporate Transaction, all
outstanding Awards shall terminate and cease to be outstanding, except to the
extent assumed by a successor entity.


(c)    Notwithstanding the foregoing, and without derogating from the power of
the Board or Administrator pursuant to the provisions of the Plan, the Board
shall have full authority and sole discretion to determine that any of the
provisions of Sections 11.3(a)(i) or 11.3(a)(ii) above shall apply in the event
of a Corporate Transaction in which the consideration received by the
shareholders of the Company is not solely comprised of securities of a successor
entity, or in which such consideration is solely cash or assets other than
securities of a successor entity.


11.4    Sale. Subject to any provision in the Articles of Association of the
Company and to the Board's sole and absolute discretion, in the event of a Sale,
each Grantee shall be obligated to participate in the Sale and sell his or her
Shares and/or Awards in the Company, provided, however, that each such Share or
Award shall be sold at a price equal to that of any other Ordinary Share sold
under the Sale (and, unless determined otherwise by the Board, less the
applicable Exercise Price), while accounting for changes in such price due to
the respective terms of any such Award, and subject to the absolute discretion
of the Board.


For purposes of a Sale, whether “all or substantially all of the issued and
outstanding share capital of the Company is to be sold”, shall be finally and
conclusively determined by the Board in its absolute discretion.


11.5    The grant of Awards under the Plan shall in no way affect the right of
the Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.


12.    Limitations on Transfer:


12.1    Unless determined otherwise by the Administrator, no Award shall be
assignable or transferable by the Grantee to whom granted otherwise than by will
or the laws of descent and distribution, and an Award shall vest or may be
exercised (as applicable) during the lifetime of the Grantee only by such
Grantee or by such Grantee's guardian or legal representative. The terms of such
Award shall be binding upon the beneficiaries, executors, administrators, heirs
and successors of such Grantee. Any Shares acquired upon exercise or vesting of
Awards shall be transferable only in accordance with applicable securities and
other local laws, and may be subject to substantial statutory or regulatory
restrictions on transfer, except to the extent exemptions (whether by
registration or otherwise) are available.




--------------------------------------------------------------------------------




12.2    Right of First Refusal. Unless otherwise determined by the
Administrator, until an IPO, a Grantee shall not have the right to sell Shares
issued upon exercise of an Option within six (6) months after the date of
exercise of such Option or issuance of such Shares. After the six (6) month
period and until the IPO, the transfer of Shares issued upon exercise of Options
to a third party shall be subject to the (i) Company's right of first refusal to
purchase such Shares, upon the terms offered by such third party, within Thirty
(30) days from receipt by the Company of a written notice from the Grantee
specifying the terms of such offer; or, (ii) if under applicable law the Company
is prohibited from exercising such right of first refusal, any right of first
refusal provisions provided to shareholders of the Company, by separate
agreements or in the Company's charter documents (save, for avoidance of doubt,
for shareholders who were issued Shares as a result of exercise of Options), and
(iii) in the event and to the extent such right is not exercised, the execution
by any transferee of such Shares of a proxy that is appropriate under applicable
law and that appoints the Chairman of the Board of Directors or such other
person designated by the Committee, from time to time.


12.3    Underwriter's Lock-up and Limitations on the Use of Nonpublic
Information. The Grantee's rights to sell Exercised Shares may be subject to
certain limitations (including a lock-up period), as will be requested by the
Company or its underwriters, from time to time, or upon a specific occurrence,
if applicable, and the Grantee unconditionally agrees and accepts any such
limitations. Furthermore, the Grantee's right to sell Exercised Shares is
subject to Applicable Laws, including in connection with limitation relating to
the use of non-public information, if and when applicable.


13.    Term and Amendment of the Plan:


13.1    The Plan shall terminate upon the earliest of (i) the expiration of the
ten (10) year period measured from the date the Plan was adopted by the Board,
or (ii) the termination of all outstanding Awards in connection with a Corporate
Transaction. All Awards outstanding at the time of a clause (i) termination
event shall continue to have full force and effect in accordance with the
provisions of the Plan and the documents evidencing such Awards.


13.2    Subject to Applicable Laws and regulations, the Board in its discretion
may, at any time and from time to time, amend, alter, extend or terminate the
Plan, as it deems advisable, including without limitation, change the vesting
and exercise periods. In addition, the Administrator may adopt, as part of the
Plan and based on it, sub-plans, in order to comply with all relevant and
Applicable Laws and regulations of the country of residence of any Grantees.


14.    Withholding and Tax Consequences:


14.1    All Tax consequences and obligations arising from the grant, vesting, or
exercise of any Award (as applicable), or the subsequent disposition of, Shares
subject thereto or from any other event or act (of the Company or of the
Grantee) hereunder, shall be borne solely by the Grantee, and the Grantee shall
indemnify the Company and hold it harmless against and from any and all
liability for any such Tax, including without limitation, monetary liabilities
relating to the necessity to withhold, or to have withheld, any such Tax payment
from any payment made to the Grantee. Notwithstanding the above, the Company's
obligation to deliver Shares upon the exercise or vesting of any Awards granted
under the Plan shall be subject to the satisfaction of all applicable Tax
withholding requirements as governed by Applicable Laws or practice.


14.2    Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the Shares issuable to a Grantee upon the exercise or
vesting of an Award, or to accept from the




--------------------------------------------------------------------------------




Grantee the tender of, a number of whole Shares having a fair market value, as
determined by the Company, that will enable the Company to satisfy any Tax
withholding obligations of the Company.


14.3    The Company shall not be required to release any Shares (or Share
certificate) to a Grantee until all required payments have been fully made or
secured.


14.4    The Grantee shall, if requested at any time by the Company, provide to
the Company within 10 calendar days of such request, any information regarding
the transfer or other disposition of Shares reasonably required by the Company
in order for the Company to comply with applicable local laws and regulations or
to obtain any benefits thereunder.


15.    Miscellaneous:


15.1    Continuance of Employment. Neither the Plan nor the grant of an Award
thereunder shall impose any obligation on the Company to continue the employment
or service of any Grantee. Nothing in the Plan or in any Award granted
thereunder shall confer upon any Grantee any right to continue in the employ or
service of the Company for any period of specific duration, or interfere with or
otherwise restrict in any way the right of the Company to terminate such
employment or service at any time, for any reason, with or without cause.


15.2    Notwithstanding anything to the contrary in the Plan, it is hereby
clarified, that any income attributed (or deemed to be attributed) to the
Grantee as a result of the Plan, the grant, vesting or exercise of Awards
thereunder, or the sale of Exercised Shares, shall not be taken into account for
the purpose of calculating the Grantee's eligibility for any rights deriving
from the employee-employer or service provider-client relationship between the
Grantee and the Company.


15.3    Governing Law. The Plan and all instruments issued thereunder or in
connection therewith, shall be governed by, and interpreted in accordance with,
the laws of the jurisdiction in which the Grantee is generally employed by the
Company or provides services to the Company, excluding the choice of law rules
thereof.


15.4    Application of Funds. Any proceeds received by the Company from the sale
of Shares pursuant to the exercise or vesting of Awards granted under the Plan,
as applicable, shall be used for general corporate purposes of the Company.


15.5    Multiple Agreements. The terms of each Award may differ from other
Awards granted under the Plan at the same time, or at any other time. The
Administrator may also grant more than one grant of Awards to a given Grantee
during the term of the Plan, either in addition to, or in substitution for, one
or more Awards previously granted to that Grantee. The grant of multiple Awards
may be evidenced by a single Notice of Grant or multiple Notices of Grant, as
determined by the Administrator.


15.6    Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall
not be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of share-based Awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.


16.    The provisions of the Plan shall not be construed as deviating from any
Applicable Laws, rules and regulations.


*****




--------------------------------------------------------------------------------




APPENDIX “A”


ScaleIO, Inc.


ADDENDUM TO THE 2011 STOCK INCENTIVE PLAN
FOR ISRAELI GRANTEES


1.    General


1.1    This addendum (the “Addendum”) shall apply only to Grantees who are
residents of the State of Israel or those who are deemed to be residents of the
State of Israel for tax purposes (collectively, “Israeli Grantees”). The
provisions specified hereunder shall form an integral part of the “ScaleIO, Inc.
2011 Stock Incentive Plan” (the “Plan”), which applies to the grant of Awards.


1.2    This Addendum is to be read as a continuation of the Plan and only
modifies the terms of Awards granted to Israeli Grantees so that they comply
with the requirements set by the Israeli law in general, and in particular with
the provisions of the Israeli Tax Ordinance (as defined below), as may be
amended or replaced from time to time. For the avoidance of doubt, this Addendum
does not add to or modify the Plan in respect of any other category of Grantees.


1.3    The Plan and this Addendum are complimentary to each other and shall be
deemed as one. In any case of contradiction with respect to Awards granted to
Israeli Grantees, whether explicit or implied, between the provisions of this
Addendum and the Plan, the provisions set out in this Addendum shall prevail.


1.4    Any capitalized term not specifically defined in this Addendum shall be
construed according to the definition or interpretation given to it in the Plan.


2.    Definitions


“102 Award” means a grant of an Award to an Israeli Employee, Director or other
office holder of the Company, other than to a Controlling Shareholder, pursuant
to the provisions of Section 102 of the Tax Ordinance, the 102 Rules, and any
other regulations, rulings, procedures or clarifications promulgated thereunder,
or under any other section of the Tax Ordinance that will be relevant for such
issuance in the future.


“102(c) Award” means a 102 Award that will not be subject to a Taxation Route,
as detailed in Section 102(c) of the Tax Ordinance.


“3(i) Award” means a grant of an Option or RSU to an Israeli Consultant,
contractor or a Controlling Shareholder of the Company pursuant to the
provisions of Section 3(i) of the Tax Ordinance and the rules and regulations
promulgated thereunder, or any other section of the Tax Ordinance that will be
relevant for such issuance in the future.


“Beneficial Grantee” means the Grantee for the benefit of whom the Trustee holds
an Award in Trust.


“Capital Gains Route” means the capital gains tax route under Section 102(b)(2)
of the Tax Ordinance.


“Controlling Shareholder” means a “controlling shareholder” of the Company, as
such term is defined in Section 32(9)(a) of the Tax Ordinance.






--------------------------------------------------------------------------------




“Minimum Trust Period” means the minimum period of time required under a
Taxation Route for Awards and/or Exercised Shares to be held in Trust in order
for the Beneficial Grantee to enjoy to the fullest extent the tax benefits
afforded under such Taxation Route, as prescribed at any time by Section 102 of
the Tax Ordinance.


“Ordinary Income Route” means the ordinary income route under Section 102(b)(1)
of the Tax Ordinance.


“Rights” means rights issued in respect of Exercised Shares, including bonus
shares.


“102 Rules” means the Israeli Income Tax Rules (Tax Relief in Issuance of Shares
to Employees), 2003.


“Taxation Route” means each of the Ordinary Income Route or the Capital Gains
Route.


“Tax Ordinance” means the Israeli Income Tax Ordinance [New Version], 1961, as
amended.


“Trust” means the holding of an Award or Exercised Share by the Trustee in Trust
for the benefit of the Beneficial Grantee, pursuant to the instructions of a
Taxation Route.


“Trustee” means a trustee designated by the Administrator in accordance with the
provisions of Section 3 below and, with respect to 102 Awards, approved by the
Israeli Tax Authorities.


3.    Administration:


3.1    Subject to the general terms and conditions of the Plan, the Tax
Ordinance, and any other applicable laws and regulations, the Administrator
shall have the full authority in its discretion, from time to time and at any
time, to determine:


(a)    With respect to grants of 102 Awards - whether the Company shall elect
the Ordinary Income Route or the Capital Gains Route for grants of 102 Awards,
and the identity of the trustee who shall be granted such 102 Awards in
accordance with the provisions of the Plan and the then prevailing Taxation
Route.


In the event the Administrator determines that the Company shall elect one of
the Taxation Routes for grants of 102 Awards, all grants of 102 Awards made
following such election, shall be subject to the elected Taxation Route and the
Company shall be entitled to change such election only following the lapse of
one year from the end of the tax year in which 102 Awards are first granted
under the then prevailing Taxation Route or following the lapse of any shorter
or longer period, if provided by law; and


(b)    With respect to the grant of 102 (c) and 3(i) Awards - whether or not
such Awards shall be granted to a trustee in accordance with the terms and
conditions of the Plan, and the identity of the trustee who shall be granted
such Awards in accordance with the provisions of the Plan.


3.2    Notwithstanding the aforesaid, the Administrator may, from time to time
and at any time, grant 102(c) Awards.


4.    Grant of Awards and Issuance of Shares:


Subject to the provisions of the Tax Ordinance and applicable law:






--------------------------------------------------------------------------------




(a)    All grants of Awards to Israeli Employees, Directors and office holders
of the Company, other than to a Controlling Shareholder, shall be of 102 Awards;
and


(b)    All grants of Awards to Israeli Consultants, contractors or Controlling
Shareholders of the Company shall be of 3(i) Awards.


5.    Trust:


5.1    General.


(a)    In the event Awards are deposited with a Trustee, the Trustee shall hold
each such Award and any Exercised Shares in Trust for the benefit of the
Beneficial Grantee.


(b)    In accordance with Section 102, the tax benefits afforded to 102 Awards
(and any Exercised Shares) in accordance with the Ordinary Income Route or
Capital Gains Route, as applicable, shall be contingent upon the Trustee holding
such 102 Awards for the applicable Minimum Trust Period.


(c)    With respect to 102 Awards granted to the Trustee, the following shall
apply:


(i)    A Grantee granted 102 Awards shall not be entitled to sell the Exercised
Shares or to transfer such Exercised Shares (or such 102 Awards) from the Trust
prior to the lapse of the Minimum Trust Period; and


(ii)    Any and all Rights shall be issued to the Trustee and held thereby until
the lapse of the Minimum Trust Period, and such Rights shall be subject to the
Taxation Route which is applicable to such Exercised Shares.


(d)    Notwithstanding the aforesaid, Exercised Shares or Rights may be sold or
transferred, and the Trustee may release such Exercised Shares or Rights from
Trust, prior to the lapse of the Minimum Trust Period, provided however, that
tax is paid or withheld in accordance with Section 102 of the Tax Ordinance and
Section 7 of the 102 Rules, and any other provision in any other section of the
Tax Ordinance and any regulation, ruling, procedure and clarification
promulgated thereunder, that will be relevant, from time to time.


(e)    The Company shall register the Exercised Shares issued to the Trustee
pursuant to the Plan, in the name of the Trustee for the benefit of the Israeli
Grantees, in accordance with any applicable laws, rules and regulations, until
such time that such Shares are released from the Trust as herein provided.


If the Company shall issue any certificates representing Exercised Shares
deposited with the Trustee under the Plan, then such certificates shall be
deposited with the Trustee, and shall be held by the Trustee until such time
that such Exercised Shares are released from the Trust as herein provided.


(f)    Subject to the terms hereof, at any time after the Awards are exercised
or vested, with respect to any Exercised Shares the following shall apply:


(i)    Upon the written request of any Beneficial Grantee, the Trustee shall
release from the Trust the Exercised Shares issued, on behalf of such Beneficial
Grantee, by executing and delivering to the Company such instrument(s) as the
Company may require, giving due notice of such release to such Beneficial
Grantee, provided, however, that the Trustee shall not so release any such




--------------------------------------------------------------------------------




Exercised Shares to such Beneficial Grantee unless the latter, prior to, or
concurrently with, such release, provides the Trustee with evidence,
satisfactory in form and substance to the Trustee, that payment of all taxes, if
any, required to be paid upon such release has been secured.


(ii)    Alternatively, subject to the terms hereof, provided the Shares are
listed on a Stock Market, upon the written instructions of the Beneficial
Grantee to sell any Exercise Shares, the Company and/or the Trustee shall use
their reasonable efforts to effect such sale and shall transfer such Shares to
the purchaser thereof concurrently with the receipt of, or after having made
suitable arrangements to secure, the payment of the proceeds of the purchase
price in such transaction. The Company and/or the Trustee, as applicable, shall
withhold from such proceeds any and all taxes required to be paid in respect of
such sale, shall remit the amount so withheld to the appropriate tax authorities
and shall pay the balance thereof directly to the Beneficial Grantee, reporting
to such Beneficial Grantee the amount so withheld and paid to said tax
authorities.


5.2    Voting Rights. Unless determined otherwise by the Administrator, as long
as the Trustee holds the Exercised Shares, the voting rights at the Company's
general meeting attached to such Exercised Shares will remain with the Trustee.
However, the Trustee shall not be obligated to exercise such voting rights at
general meetings nor notify the Grantee of any Shares held in the Trust, of any
meeting of the Company's shareholders.


Without derogating from the above, with respect to 102 Awards, such shares shall
be voted in accordance with the provisions of Section 102 and any rules,
regulations or orders promulgated thereunder.


5.3    Dividends. Subject to any applicable law, tax ruling or guidelines of the
Israeli Tax Authority, as applicable, for so long as Shares deposited with the
Trustee on behalf of a Beneficial Grantee are held in Trust, the cash dividends
paid or distributed with respect thereto shall be distributed directly to such
Beneficial Grantee, subject further to any applicable taxation on distribution
of dividends, and when applicable subject to the provisions of Section 102 of
the Tax Ordinance, the 102 Rules and the regulations or orders promulgated
thereunder.


5.4    Notice of Exercise. With respect to a 102 Award held in the Trust, a copy
of any Notice of Exercise shall be provided to the Trustee, in such form and
method as may be determined by the Trustee in accordance with the requirements
of Section 102 of the Tax Ordinance.


6.    Notice of grant:


6.1    The Notice of Grant shall state, inter alia, whether the Awards granted
to Israeli Grantees are 102 Awards (and in particular whether the 102 Awards are
granted under the Ordinary Income Route, the Capital Gains Route or as 102(c)
Awards), or 3(i) Awards. Each Notice of Grant evidencing a 102 Award shall be
subject to the provisions of the Tax Ordinance applicable to such awards.


6.2    Furthermore, each Grantee of a 102 Award under a Taxation Route shall be
required: (i) to execute a declaration stating that he or she is familiar with
the provisions of Section 102 of the Tax Ordinance and the applicable Taxation
Route; and (ii) to undertake not to sell or transfer the Awards and/or the
Exercised Shares prior to the lapse of the applicable Minimum Trust Period,
unless he or she pays all taxes that may arise in connection with such sale
and/or transfer.






--------------------------------------------------------------------------------




7.    Sale:


In the event of a Sale described in Section 11.4 of the Plan, with respect to
Shares held in Trust the following procedure will be applied: The Trustee will
transfer the Shares held in Trust and sign any document in order to effectuate
the transfer of Shares, including share transfer deeds, provided, however, that
the Trustee receives a notice from the Board, specifying that: (i) all or
substantially all of the issued outstanding share capital of the Company is to
be sold, and therefore the Trustee is obligated to transfer the Shares held in
Trust under the provisions of Section 11.4 of the Plan; and (ii) the Company is
obligated to withhold at the source all taxes required to be paid upon release
of the Shares from the Trust and to provide the Trustee with evidence,
satisfactory to the Trustee, that such taxes indeed have been paid; and (iii)
the Company is obligated to transfer the consideration for the Shares (less
applicable tax and compulsory payments) directly to the Grantees.


8.    Limitations of Transfer:


In addition to the provisions of Section 12 of the Plan, as long as Awards
and/or Shares are held by the Trustee on behalf of the Grantee, all rights of
the Grantee over the Shares are personal, can not be transferred, assigned,
pledged or mortgaged, other than by will or pursuant to the laws of descent and
distribution.


9.    Taxation:


9.1    Without derogating from the provisions of Section 14 of the Plan, the
provisions of Section 14.1 of the Plan shall apply also to actions taken by the
Trustee. Accordingly, without derogating from the provisions of Section 14.1 of
the Plan, the Grantee shall indemnify the Trustee and hold it harmless against
and from any and all liability for any such Tax, including without limitation,
monetary liabilities relating to the necessity to withhold, or to have withheld,
any such Tax from any payment made to the Grantee.


9.2    The Trustee shall not be required to release any Share (or Share
certificate) to a Grantee until all required Tax payments have been fully made
or secured.


9.3    With regards to 102 Awards, any provision of Section 102 of the Tax
Ordinance, the 102 Rules and the regulations or orders promulgated thereunder,
which is necessary in order to receive and/or to preserve any Tax treatment
pursuant to Section 102 of the Tax Ordinance, which is not expressly specified
in the Plan or in this Addendum, shall be considered binding upon the Company
and the Israeli Grantee.


9.4    Guarantee. In the event a 102(c) Award is granted to a Grantee, if the
Grantee's employment or service is terminated, for any reason, such Grantee
shall provide the Company, to its full satisfaction, with a guarantee or
collateral securing the future payment of all Taxes required to be paid upon the
sale of the Exercised Shares received upon exercise of such 102(c) Award, all in
accordance with the provisions of Section 102 of the Tax Ordinance, the 102
Rules and the regulations or orders promulgated thereunder.


10.    Cessation of Service: It is hereby clarified that the Cessation of
Service of an Israeli Grantee who is an Employee shall be the cessation of the
employee-employer relationship between the Israeli Grantee and the Company.




